 In the Matter ofBETHLEHEMSUPPLY COMPANYandUNITED STEEL-WORKERSOF AMERICA,. LOCAL 3076 .(CIO)Case No. 1,6-R-844.-Decided May 11, 1944Mr. W. M. Sanders,for the Company.Mr. John H. Curry,for theU. S. A.Messrs. TV. F. Heickmanand H.F. Downey,for the Molders.Messrs. Ira C. HaynesandC. A. Buslcel,for the I. A. M.Mr. Robert E. Tilhnan,of counsel to the Board. . 'DECISIONANDDIRECTIONS OF ELECTIONSSTATEMENT OF THE, CASEUpon petition duly filed by United Steelworkers of America, Local3076 (CIO), herein called the C. 1. 0., alleging that .a question affectingcommerce had arisen concerning the representation of employees ofBethlehem Supply Company, Tulsa, Oklahoma, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearingupon due notice before John A. Weiss, Trial Examiner. Saidhearing was held at Tulsa, Oklahoma, on March 28, 1944.The Com-pany, the U. S. A., and International Molders and Foundry WorkersUnion, herein called the Molders, and International Association of -Machinists,Local 790, herein called the I. A. M., appeared, partici-pated, and were afforded full opportunity to be heard,to examine andcross-examinewitnesses, and to introduce evidence bearing on the,is-sues.The rulings of the Trial Examiner made at thehearing are freefrom prejudicial error and are hereby' affirmed.All parties were af-forded opportunity to file briefs with the Board.'At the close of the hearing, the I. A. M. and the Molders moved todismiss the petition of the C. I. O. on the ground that their prior cer-tifications by the Board and certain directive orders' issued 'by theNationalWar Labor Board, herein called the W. L. B., constituted abar to the proceeding.Ruling on these motions was reserved for theBoard.For the reasons stated in` Section III,,infra,the,-motions arehereby denied.-56 N. L. R.B., No. 85.-_-'439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE-COMPANYBethlehem Supply Company, a Delaware corporation, has its prin-cipal office and place of business at Tulsa, Oklahoma. In addition toits plant at Tulsa, the Company operates a number of general supplystores throughout the State of Oklahoma and in adjoining States.Only the Tulsa plant is involved in this proceeding.There, the Com-pany is normally engaged in the manufacture of tools, machinery,equipment, and supplies used in drilling oil and gas wells and themaintenance of such wells.During the year 1943, the Company pur-chased for use at its Tulsa plant raw materials and other equipmenthaving a value in excess of $600,000, of which approximately 50 percent-was shipped to the plant from points outside the State of Oklahoma.During the same period, the Company sold finished products having avalue in excess of $750,000, of which 'approximately 50 percent wasshipped from the Tulsa plant to points outside, the State of, Oklahoma.The Company admits that it -is' engaged in commerce within themeaning of the National Labor Relations Act.II. TIIE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local 3076, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company. 'International Molders and Foundry Workers Union is a labor or-ganization,affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.International Association of Machinists, Local 790, is a labor or-ganization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING- REPRESENTATIONOn or about January 31, 1944, the U. S. A. mailed a letter to theCompany in which it claimed to represent a majority of the Company'sTulsa plant employees, and requested a meeting to discuss collectivebargaining relations.In a reply by telephone, the Company statedthat since it already had collective bargaining, relations with theMolders and the I. A. M., it could not negotiate with the U. S. A.: un-less and until the latter was certified by theiBoard.-The I. A.M. and the Molders contend that a prior certification of theformer as the exclusive collective bargaining representative of certainemployees of the Company, and the victory of the latter in,a consent BETHLEHEMSUPPLY COMPANY441election conducted among the employees of the Company's foundry,together with a -series of directive orders issued by the W. L. B:, con-stitute a bar to the present proceeding. -To determine this issue, a briefresume of the bargaining relations between the Company and the twointervening unions is necessary..The Company, is the successor in business of the Oklahoma IronWorks, which in turn was the successor to the International SupplyCompany.The I. A. M. enjoyed collective bargaining relations withboth the latter companies.On August 1, 1935, it executed a contractwith the Oklahoma Iron Works, and on August 16, 1937, an agreement.with the International Supply Company. In both instances, the em-ployees covered were substantially the same as those later included ina unit which the Board found to be, appropriate in the case of theCompany on April 13,1942.1This latter unit comprised all employeesof the Company in its machine shop; welding shop, assembly shop; and'fabricating shop, but excluded superintendents and non-working fore-men.The Company had contended that the unit should comprise allits production and maintenance employees, not merely those in thefour shops aboveHowever, since no other, organization sought suchan over-all unit, the Board found the smaller unit to be appropriateon the basis of the extent of organization. 'On May 27, 1942, the I. A.M..was certified by the Board as the representative of the employees inthe-appropriate unit 2,On September 4, 1942, the -Molders was victorious in a consent elec-tion conducted among the employees of the Company's foundry.Both unions, immediately after recognition, entered into negotia-tions with the Company.An impasse was reached, and a conciliatorcalled in.When conciliation failed, various issues were submitted bythe unions to the W. L. B. On July 30, 1943, the -W. L. B. issued aninterim order on two issues=union security and grievance procedure.On September 16, and December 7, 1943, the Regional W. L. B. issued.directive orders granting wage increases, retroactive to November 27,1942, to the employees in the two bargaining units.A further directiveorder was issued on March 17, 1944, relating to the effect of incentivebonuses upon the wage increases. In the meantime, the I. A. M. and'theMolders on February 10, 1944,, submitted other issues to the Re-gional W. L. B. These issues were still pending determination at thetime of the hearing in the instant proceeding.- The Company has re=fused to enter into a contract with either the Molders or the I. A. M.until such time as all matters which have been referred to the W. L. B.have been finally determined.1Matter of Bethlehem Supply Company,40 N. L. R. B 487.aMatter of Bethlehem Supply Company,41 N. L. R. B. 400. 442DECISIONS OF' NATIONAL, LABOR RELATIONS BOARDThe Board has held that a newly recognized or certified representa-tive is entitled to a' reasonable opportunity to obtain the benefits, of rep-resentation, as evidenced by a collective bargaining contract, and thatwhere delay in obtaining such a contract is caused-by resort to the or-derly processes of Governmental agencies the Board will not proceedwith a new investigation and determination of representatives 3Wedo 'not consider that the instant case is governed by that holding.The I. A. M. was certified about 2 year's 'ago, and the Molders hasbeen recognized'-by the Company for a period of approximately 20months.Were we to conclude that a determination of representativesis barred at present and the I. A. M. and the Molders are each en-titled to enter into a contract with the Company covering 'a futureperiod, an unreasonable time will have elapsed between the date whenthe Company's employees last selected their bargaining representativeand the date when they will be afforded an opportunity to express anew choice.Moreover, it appears that the issues upon which the,I.A. Ni., the Molders, and the Company did not agree have beenpresented in piecemeal fashion to the W. L. B. over. an unduly longperiod of time.Finally, it is clear that the Company has put intoeffect all the directive orders, including wage increases, 'which theobtained substantial benefits for the employees whom they represent 4'the prior consent election, and the directive orders of the W. L. B.are not a bar to a present determination of representatives.A statement of a,Field Examiner of -the Board; introduced into evi,deuce at the hearing, indicates that the U. S. A. represents a substan-tial number of employees in, the unit it alleges to be appropriate.5We find that a question affecting commerce has arisen concerning the.representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of, the Act.IV. THE APPROPRIATE UNIT T,IE DETERMINATION OF REPRESENTATIVES'The U.' S. A. seeks a unit of all production and maintenance' em-ployees of the Company's Tulsa' plant, excluding all clerical, plant;protection, and supervisory employees,' and those employed in technicalpositions.sMatter of Allis-Chalmers Manufacturing Company,50 N L R. B. 306.4,SeeInternational Harvester Company,55 N. L. R. B. 497. ' .Smembership ends, of which 198 bore names of persons whose names appeared on theCompany's pay roll of February 19, 1944.There are approximately 400 employees inthe unit which the U S. A alleges to be appropriateThe I A. M. relies upon its previous certification and the Molders upon its consentelection victory to show their interest in the instant proceeding. BETHLEHEMSUPPLY-COMPANY443The I. -A. M. and the Molders contend that the respective units inwhich they-have been recognized by the Company as the exclusivebargaining representatives are appropriate, namely, the'L A. M.-allemployees of the Company in its machine shop, welding shop, as-sembly shop, and fabricating shop, but excluding superintendents andnon-working foremen ; and theMolders-allproduction employees inthe foundry department, excluding supervisors-, foremen, and clericalemployees. - The Company takes no position as to the appropriateunit.The Company's plant consists of several large buildings spread overan enclosed area of 20 acres.The,entire plant is operated as a func-tional unit under the control of a plant manager.Below him in rankis a production manager who is also over the entire plant, and superin-tendents, and foremen.The Company has approximately 400 production and maintenanceemployees.They are found in the following departments which areset up as 'separate shops under separate supervision : works generaland niaintenance,s pattern, forge, foundry, welding, machine, assembly,and fabricating. , There is little, if any, interchange of employees`between shops, but if extra help is needed in any shop, the mainte-nance department furnishes it.The unit in which the I. A. M. waspreviously certified comprises the employees in the last 4 of the abovedepartments, a total of approximately 185. , The number of employeesin the foundry is 125.There remain approximately 90 productionand maintenance employees in 3 departments who have never chosena bargaining, representative.,The management of the Company' determines, the 'general laborpolicies for the entire plant, subject to approval by a parent corpora-tion. - Matters concerning wages, vacations, improvement of working,conditions, and other employee personnel problems are handled uni-formly throughout the plant.There is a single personnel office incharge of employment.Office and clerical 'work for all departmentsis handled by one office force.IThe above facts indicate-the, integrated character of the manage-merit and control of the Company.There is no denial that the opera-tions of the plant are inteiirelated and interdependent. In view ofthese considerations; it is clear that 'a single production and mainte-nance unit could be found to be appropriate for collective bargainingpurposes.Nor is such a finding' precluded by our previous deter-niination that a unit of employees in, only four'departments was ap-propriate, since as indicated in Section-III,supra,that, finding wasbased on the then present extent of organization.There is some confusion in the record as to whether there is a single'works generaland maintenance department,or a separate works general department and a separatemaintenance department. 444.DECISIONSOF NATIONALrLABOR RELATIONS BOARDSince we have previously found the I. A. M. unit to be appropriateas a separate bargaining unit, and the foundry employees, pursuantto the results of-a,consent election, have functioned as a separate unit,and since we now find that the employees in both these units could beincluded in a single plant-wide production and maintenance unit, weshall first ascertain the desires of the employees themselves beforemaking ai final determination with respect to the appropriate unit.'The I. A. M. requests the inclusion of certain maintenance machin-ists and toolroom employees in its unit, in the event that the Boarddirects elections.The Company employs four maintenance machin-ists or repairmen, and three toolroom employees, all of whom are initsmaintenance department. In our prior decision, no reference ismade to these employees.The Company has, however, treated 'them,as not being included in the I. A. M. unit.The maintenance machin-istsmake repairs on machinery throughout the plant, but work outof the machine shop. In their repair work, they use the machinesin the machine shop. - There is evidence tending to indicate that boththe maintenance machinists and the toolroom employees were coveredby the contracts between the, I. A. M. and the two companies whichwere predecessors of the Company.The'Company stated at the hear-ing that it took no position as to the voting groups in which theseemployees should be included.The U. S. A., however, contends thatthey should vote in the same group as other maintenance employees.We are of the opinion that the maintenance machinists and the tool-room employees may properly be included in the -group the I. A. M.seeks, to represent because the nature of their work is comparable toor related 'to that performed-by employees at present in the I. A. M.unit. , We shall, therefore, include maintenance machinists and tool-room- employees in the voting group hereinafter designated for em'ments.-'We shall direct- elections by secret ballot to be-conducted amongthe employees of the Company in the following groups who wereemployed during the pay-roll period immediately preceding the dateof our Direction of Elections, subject to the limitations and additionsset forth therein: (1) all employees inthe machine shop, weldingshop, assembly shop, and fabricating shop, including maintenancemachinists and toolroom employees in the maintenance department,but -excluding superintendents, non-working foremen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, to determine whether they desire67 SeeMatter of Weyerhaeuser Timber Company, Klamath Falls Branch,42.N. L. R. B.499, 504. , IBETHLEHEM-SUPPLY COMPANY445to be represented by the I. A. M., the U. S. A., or neither;- (2) allproduction employees in the foundry department, excluding clericalemployees, foremen,and all other supervisory employees with au-thority to hire,-"promote, discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend suchaction, to determine whether they desire to be' represented by theMolders,the U. S. A., , or neither;and (3)all remaining productionand maintenance employees,excluding clerical employees,plant-protection'employees,technical employees,and all supervisory em-ployees with authority to hire, promote,discharge,discipline, orotherwise effect changesin the status of employees,or effectivelyrecommend such action,to determine whether or not they desire tobe representedby the U. S. A.Upon the results of the elections will depend, in part, our deter-mination of the appropriate unit or units of production and main-tenance employees.,.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with BethlehemSupply Company, Tulsa, Oklahoma; separate elections by secretballot shall be conducted as early as possible,but not later than thirty(3O) days froln' the date of this.Direction of Elections,under thedirection and supervision.of the Regional-Director for the'SixteenthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to, Article III,,Sections 10 and 11, of saidRules and Regulations,among the following employees who' wereemployed during the pay-roll period immediately preceding the dateof this Direction,-including employees who did not work during said-.because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelections:8(1)All employees in the machine shop, welding shop, 'assemblyshop, and'fabricating shop,'including maintenance machinists andtoolroom employees in the maintenance department,but excludingIThe several unions expressed-preferences at the hearing that their respective namesappear on the ballots as they are set forth in the Direction of Elections. 446.- ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendents, non-working foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, to determine whether, they desire to be rep-resented by the International. Association of Machinists, Local 790,or by the United Steelworkers of America, C. I. '0., Local 3076, forthe purposes of collective bargaining, or by neither;(2)All production' employees in the foundry, department, exclud-ing clerical employees, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, to determine whether they desire to be represented bythe International Molders and Foundry Workers Union of America,'Local 325, or by the United Steelworkers of America, C. I. 0., Local3076, for the purposes of collective bargaining, or by neither; and'(3)All production and maintenance employees, excluding clericalemployees, plant-protection employees, technical employees, all em-ployees included in groups (1) and (2) above, and all, supervisoryemployees with authority, to hire, promote, discharge, discipline, orotherwise effect changes in the, status'of employeesi or effectivelyrecommend such action, to determine whether or not they desire to berepresented by the United Steelworkers of America, C., I!0., Local3076, for the purposes of collective bargaining.,